289 S.W.3d 96 (2008)
Gregory Christopher DECAY, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 08-1259.
Supreme Court of Arkansas.
November 20, 2008.
Denny Hyslip, Fayetteville, and Julie C. Tolleson, Denver, CO, for appellant.
No response.
PER CURIAM.
Denny Hyslip and Julie C. Tolleson, full-time, state-salaried public defenders for the Fourth Judicial District, were appointed by the trial court to represent appellant, Gregory Christopher Decay. Following a jury trial, Decay was convicted of two counts of capital murder and sentenced to death as to both counts. A notice of appeal was timely filed and a *97 request for the transcribed record was filed in this case.
Mr. Hyslip and Ms. Tolleson now ask to be relieved as counsel for appellant in this criminal appeal based on the case of Rushing v. State, 340 Ark. 84, 8 S.W.3d 489 (2000), where we held that full-time, state salaried public defenders were ineligible for compensation for their work on appeal. Since Rushing, the General Assembly passed Arkansas Code Annotated § 19-4-1604(b)(2)(B) (Supp.2007), which states:
A person employed as full-time public defender who is not provided a state-funded secretary may also seek compensation for appellate work from the Arkansas Supreme Court or the Court of Appeals.
Mr. Hyslip and Ms. Tolleson's motion states that they are provided with a full-time, state-funded secretary. Accordingly, we grant their motion to withdraw as attorneys. Mr. Dale Adams will be substituted as attorney for appellant in this matter. The clerk will establish a new briefing schedule.